                                    UN ITED STA TES D ISTRICT C OU RT
                                    SOU TH ERN D ISTRICT OF FLO RIDA

                                         Case N o.9:19-M C-8118I-W M

M inalkum arPatel,
                                                                FILED BY                   ..
                M ovant,

                                                                       SEF 28 2219
United StatesofA m erica,                                               ANGELA E.NOBLE
                                                                       CLERK U S DIST.CX
                                                                       s.o.ogF'1
                                                                               A .-w.RB.
                Respondent.
                                                      /

      ORDER DENYING M OTION FOR RETURN OF SEIZED FUNDS IDE 51AND
      M O TIO N T O U NSEAL SEIZUR E W A RM N T A FFIDA V ITS A N D RE LA TED
                                PLEADINGS IDE 61

        THISCAUSE isbeforetheCourtonM ovantM inalkumarPatel'sCtMovanf')M otionfor
ReturnofSeizedFundsandRequestforExpeditedHearing gDE 51and MotiontoUnsealSeizure
W arrantAftidavitsandRelatedPleadingsandRequestforExpeditedHearing (DE 61.lnthetirst
motion (DE 51,M ovantseeksthereturnorreleaseofthefundsheld in sixbank accountsseized
bytheGovemmentpursuanttopre-indictmentseizurewarrantsissuedunder21U.S.C.j853(9.
In the second (DE 6J,heurgestheCourtto unsealtheaftidavitsunderlyingthepre-indictment
seizure w arrants, as w ell as any pleadings related to the sealing of those docum ents.l The

Governmentfiled acombinedresponsein oppositionto both motions.(DE 161.Afterholdinga
hearing and carefully considering the m otions,a11supporting and opposing filings,and the record

in thiscase,the Courtdenies the m otions.




lPertheGovernm ent,onlyonemasteraffidavitsupportedthesixseizurewarrantsdirectedtoM ovant'sbankaccounts.
(DE 16at1,n.1).Therefore,althoughMovantrequeststhatthisCourtunsealtheaffidavitsunderlyingthesixseizure
warrants,only onem asteraffidavitis atissue.
                                       1.Issues Presented

       Thisdispute concernstw o im portantissues.The firstissue iswhetherM ovantisentitled to

the rettum or release of funds held in six bank accounts the Governm ent seized pursuantto six

seizure warrantsissued by this Courttmder21 U.S.C.j 85349.The second issue iswhether
M ovanthasa pre-indictm entrightto obtain copiesofthe sealed affidavitunderlying those seizlzre

w arrants,and the related sealed pleadings,underthe FirstA m endm ent,Fourth Am endm ent,and

federalcom m on law .The second issue appears to be an issue of firstim pression as neither the

Courtnorthe partieshave located a federalcourtorderoropinion addressing a m ovant'sasserted

pre-indictmentrightto obtain copies ofa sealed seizure warrantaffidavit(and related sealed
pleadings)underlyingseizurewarrantsdirectedtoamovant'sbankaccountsissuedpursuantto21
U.S.C.j853(9.
                                        II.Backeround

       On August 15,2019, after reviewing a lengthy and detailed aftidavit,the undersigned,

pursuantto 21U.S.C.j 853(9,approved and issued six seizure warrantsdirected to six bank
accounts held in M ovant's nam e.The six sealed seizure warrantapplications w ere assigned six

different case num bers,to w it: 19-M J-8323-W M ; 19-M J-8324-W M ;19-M J-8325-W M ; 19-M J-

8326-W M ;19-M J-8327-W M ;and 19-M J-8328-W M .The six seizure w arrantsissued by the Court

w erethen im m ediately served by the Governm entupon the variousbanksw here the accountsw ere

held.Shortly thereafter,on A ugust21,2019,M ovantfiled m otions in each ofthe six sealed cases

w hich soughtthe return orrelease ofthe fundsheld in those accountsand copies ofthe underlying

affidavitand related pleadings.

       On A ugust 22,2019,the Courtentered an order consolidating the six cases under case

nlzm ber 19-M C-8118I-W M and ordered the consolidated case sealed untilfurther Order of the


                                                  2
Court.(DE 11.2Through hismotions,M ovantseeksan order(l)unsealing the Government's
seizurewarrantapplicationsand supporting affidavit;(2)unsealingtheGovernment'smotionto
sealthosedocuments'
                  ,(3)unsealingany documentsormotionsexplainingwhytheGovernment
soughtseizurewarrantsunder21U.S.C.j853(9 inthiscaseratherthanaprotectiveorderunder
j853(e);and(4)releasinganyseizedfundsnotshowntobeproceedsofany criminalactivity or
usedtofacilitatecriminalactivity.(DE 5,61.
        A sto the seized bank accounts,M ovantarguesthat,pursuantto FederalRule of Crim inal

ProcedureRule41(g)andtheSixthAmendmenttotheUnitedStatesConstitution,theCourtshould
orderthe return orrelease of any tstm tainted''fundsseized by the G overnm entand setthism atter

foranevidentiaryhearingwhereheintendstoshow that:(1)becauseoftheGovernment'sseiztlre
ofallhisfunds,heisunabletosecurecounselofhischoiceand (2)lssubstantialportionsofthe
fundsseized wereuntainted,i.e.,notderived from any unlawfulactivity.''(DE 5at21.Movant
statesSklalpproximately30% ofa1lrevenuepaidto''hisemployer,Labsolutions,LLC,camefrom
traditionaltoxicology testsSlthathave no relationship to any telem edicine-genetic practice,or any

other supposedly illegalconductpresum ably described in the seizure w arrants''and he tddoesnot

have any ofhisown funds thatare notfrozen to retain counsel.''1d.A sto the sealed doctzm entsin

thism atter,including theaffidavitunderlying the seizure warrants,M ovantcontendshe hasa right

to obtain copiesofthose docum entsunderthe FirstA m endm ent,Fourth Am endm ent,and federal

com m on law .

        Foritspart,the Govelmm entstates itsinvestigation isongoing and urgesthe Courtto deny

M ovant'srequeststo protectthe integrity ofthatinvestigation and preventthe possible destruction



2 On August2s, 2019,theCourtentered an orderunsealing thiscase.(DE 181.Thatordergeneral        lyunsealedthe
M ovant'smotions,theGovernm ent'sresponse,and related filings.ltdid notunsealtheaffidavitunderlying theseizure
warrantsorrelatedpleadings.Thatissueisdecided by theCourtinthisorder.
                                                          3
ortransferofforfeitableassets.gDE 16).TheCourtheldahearingregardingthisdisputeonAugust
27,2019.A tthe end ofthe lengthy public portion ofthe hearing,the Courtalso heard from the

Govenunentin a briefsealed,exparte hearing.

                                           111. D iscussion

                       A .M otion for R eturn or R elease ofSeized Funds

       M ovantseeksthe return orrelease ofthe fundsheld in hissix seized bank accountsunder

both Rule 41(g)ofthe FederalRulesofCriminalProcedure and the Sixth Amendmentto the
UnitedStatesConstitution.gDE 5at11.lnthisregard,itisimportanttonotethattheGovemment
hasyetto initiate forfeiture proceedings asto M ovant's six bank accounts.

       Federal courts have tsthe power to order the suppression or retum of unlaw fully seized

property even though no indictm enthas been returned and thus no crim inalprosecution is yetin

existence.''Hunsuckerv.Phinney 497F.2d 29,32 (5th Cir.1974).TheUnited StatesCourtof
A ppealsforthe Eleventh Circuithasheld this rem edy is equitable in nature.See U S.v.D ean,80

F.3d 1535,1542(11thCir.1996)(explainingthedoctrineofequitablejurisdictionpermitsfederal
courtstotakejurisdictionoverpropertytoadjudicateactionsforthatproperty'sreturneventhough
no indictment has been rettmled).di-f'he decision to invoke equitable jurisdiction is highly
discretionary andmustbe exercisedwith caution and restraint.''Matter(f$67,470.00,901F.2d
1540,1544(11thCir.1990).Sssuchjurisdiction,therefore,isonlyappropriateinexceptionalcases
w here equity dem andsintervention.''1d.

       ln Richey v. Sm ith, the fonner U nited States Court of Appeals for the Fifth Circuit

elucidated severalfactors federalcourts should considerw hen deciding m otionsto return seized

property.515 F.2d 1239,1243-44 (5th Cir.1975).First,whetherthe Governmentshowed a
iscallous disregard''for a m ovant's constitutionalrights.1d.at 1234.Second,w hetherthe m ovant


                                                   4
hasan individualinterestin andneed fortheseizedproperty.1d.Third,whetherthemovantwould

beirreparablyinjuredifthepropertyisnotreturned.1d.Andfinally,whetherthemovantçihasan
adequateremedyat1aw fortheredressofhis(orherlgrievance.''Id.at1243-44.
       Applying these factorshere,the Courtfindsthatthism atter is notone ofthe Siexceptional

caseswhereequitydemandsintervention.''M atterof$67,470.00,901F.2datl544.
       First,the Governm entseized M ovant's bank accountspursuantto seizure w arrants issued

under21U.S.C.j 853(9 bytheundersigned United StatesMagistrateJudge,who,aftercaref'ul
consideration ofa lengthy and detailed affidavit,fotmd probable cause thatthe fundsw ithin those

sixaccountsweresubjecttoforfeiture.Thus,itcannotbesaidtheGovernmentactedwithStcallous
disregard''forM ovant'sconstitutionalrightsasitfollow ed al1constitutionally required procedtlres

in obtaining seizurewarrantsforM ovant'sbank accounts.SeeMatterof Search of 4801 Fyler
Wvc.,879 F.2d 385(8th Cir.1989)(finding noStcallousdisregard''ofconstitutionalrightswhere
Ssfederalagentssearchinggthe)premisestirstobtainedawarrant''basedonç$alengthyanddetailed
aftidavitdescribingabroadrangeofillegalactivitytoestablishprobablecause'').
       Second,M ovanthas notshown an individualneed forthe retul'
                                                                n or release ofthe seized

funds.H e arguesthe seizure ofhisbank accountsw illcause a parade ofhonibles.lfthe ftmdsare

not released,he says, it ûlw ill significantly ham per the ongoing business of Labsolutions,''his

com pany,tsw hich in turn could resultin the term ination of 120 salaried em ployees and scores of

independentcontractors.''(DE 6 at21.Thecompany willbeunableto ûspaythehealth insurance
for a11these em ployees''or ttperfonn laboratory analysis for hundreds and perhaps thousands of

blood and urine sam ples subm itted by tbrick and m ortar'doctorshaving nothing to do''w ith the

activityhebelievesisatissue.1d.ThiswillSûendangerglthelivesofthosedoctors'patients.''1d.
But,astheGovenunentstatedin itsresponse,LabsolutionsdoesnotjoinM ovant'schallengeto


                                                   5
the seizure w arrants and, in fact, is not contesting any w arrants related to the Governm ent's

ongoing investigation atthistim e. (DE 16at21.aFurther,thesix seizedbank accountsatissuei
                                                                                        n
thisO rderare a1lheld in M ovant'sindividualnam e and notin Labsolutions'nam e.Thus,the fact

thatLabsolutionsm ay have a need forthe seized fundsis irrelevantforpurposes ofthisdisputeas

M ovantm ay notseek the return ofproperty belonging to athird party.See United statesv.H ow ell,

425F.3d971,974 (11thCir.2005).M ovant'sargumentthatLabsolutionswillbeharmedbythe
G overnm ent's seizure ofM ovant's individualbank accountsisw holly w ithoutm erit.

        M ovant'sonly otheridentified need forthe return orreleaseofthe fundsin hisseized bank

accounts is to retain counselofhis choosing.See DE 5 at 2.Butboth the Suprem e Courtof the

U nited Statesand the Eleventh Circuithave held thatthe Sixth A m endm entrightto counselttdoes

notattach untilaprosecutioniscommenced,thatis,atoraftertheinitiation ofadversaryjudicial
proceedings whether by w ay offonnalcharge,prelim inary hearing,indictm ent,inform ation,or

arraignment.''Philmorev.McNeil,575F.3d1251,1257(11thCir.2009).
                                                             ,seeMcNeilv.Wisconsin,
501 U.S.171,175 (1991).M ovanthas notbeen criminally charged atthispoint.His Sixth
Am endm entrightto counselhasnotyetattached.Id Thus,the CourtfindsM ovanthasnotshown

an individualneed for the im m ediate return or release of the funds held in the six seized bank

accounts.

        Third,M ovanthas failed to show he willsufferirreparable harm ifthe six seized accounts

arenotreturnedorreleased.HeallegestheGovernment'sseizurewillharm him bypreventing(1)
his com pany from m eeting itspayrollobligations orperfonning laboratory tests forpatients and

(2)him from retainingthecounselofhischoosing.(DE 5at21.Asstatedabove,anyharm caused


3 In its com bined response, the Governmentstated thatitexecuted fourwarrantsrelated to bank accounts held in
Labsolutions,LLC'Sname.(DE 16at2).Thosewarrantsarenotpartofthisconsolidated case.Allsix warrantsat
issueherew eredirectedto bank accountsheld in M ovant'sindividualnam e.1d.
                                                         6
tohiscompany,which doesnotjoinhismotions,isseparateanddistinctfrom anyharm causedto
M ovantrelating to hisindividualaccounts.And since M ovant'sSixth Am endm entrightto counsel

has notyet attached,see Philm ore,575 F.3d at 1257,he has not suffered any irreparable harm

from being unable to afford counselatthistim e.As M ovanthas failed to allege any irreparable

harm from the Government's seizure,the Courtfinds this factor also weighs in favor of not

ordering the return orrelease ofthe seized funds.

       Finally,the fourth factor,whether M ovanthas an adequate rem edy at 1aw to redress his

grievance,also w eighsagainstordering the return orreleaseoftheseized funds.A lthough M ovant

asserts thathe currently has no rem edy at 1aw to dispute the Governm ent's seizure of his bank

accounts,StgalslongastheGovernmentinfactinitiatesforfeitureproceedingswithinareasonable
periodoftime,''hewillbeprovidedanadequateremedyatlaw.MatterofseizureofMerchantsdr
MarineBankAccounts             and         ,2019W L 3558181,at*3 (S.D.M iss.Aug.4,2019).
       The Governm entstatesitdtintendsto initiateforfeiture proceedingsw ithin a reasonable and

lawfulperiod oftime.''gDE 16 at71.Additionally,the Courtis informed by counselforthe
G overnm ent's representations at a sealed, ex parte hearing concerning the G overnm ent's

tim efram e for initiating forfeiture proceedings.H ere,M ovant's accounts were seized on A ugust

l5,20l9,im m ediately afterthe undersigned issued w arrantsfortheirseizlzrepursuantto 21U .S.C.

j853(9.gDE 16 at21.Giventhatbarelymorethantwo weekshavepassed sincetheissuanceof
the seizure w arrants and given the representations the Governm ent's Assistant U nited States

Attorney m ade to the Courtboth atthe public hearing and atthe sealed,ex parte portion of the

August27,20l9 hearing,the Courtfindsthe Governm enthasnotunreasonably delayed initiation

of forfeiture proceedings.See M erchants & M arine Bank A ccounts,2019 W L 3558181,at #3;

M otionforReturnofAllMoniesSeizedfrom Account710707atAm.Exp.Bank,1991W L 183363,


                                                    7
at*2(S.D.N.Y.Sept.l1,1991).W hen itdoesinitiatethoseforfeitureproceedings,Movantwill
have an adequate rem edy atlaw w ith w hich to challenge the seizure ofthe funds which he asserts

he ow ns.

       ln sum ,the Richey factors counselagainstordering the return orrelease ofthe seized funds

atthisearlyjuncture.M ovant'sM otion forReturn ofSeized Fundsand RequestforExpedited
Hearing(DE 5)isthereforeDENIED.
             B.M otion to U nsealSeizure W arrantA ffidavitand R elated Pleadings

       Thepublic'srightofaccessto courtproceedingsandjudicialrecordsisgovernedby the
First Am endm ent,Fourth Am endm ent,and federalcom m on law .See U S.v.Bennett,2013 W L

3821625(S.D.Fla.2013).M ovantargueseachprovidesanindependentbasisfortheCourttogrant
his m otion to unseal.The Courtdisagrees.

                                 i.Firstand Fourth A m endm ents

       Sdl-l-lhepublicandpresshaveapresumptive,yetqualified,FirstAmendmentrightofaccess
tojudicialproceedingsincriminalmatters.''1d.at*2.TheEleventhCircuithasfoundthisqualified
rightofaccess extendsto accessto courtdocum ents,applying the Stcom pelling interest''standard.

SeeBrownv.AdvantageEng.,960F.2d 1013,1015-16(11thCir.1992).Thus,theCourtmaydeny
M ovant access to the seizure w arrant affidavit and related pleadings étonly if a tcom pelling

governm ent interest' in closure exists and denial of access is tnarrow ly tailored to serve that

interest.'''Bennett,2013 W L 3821625,at*4 (quoting GlobeNewspaperCo.v.SuperiorCourt,
457U.S.596,606(1982)).
       Sim ilarly,the Fourth A m endm entm ay granta rightof access to pre-indictm ent warrant

aftidavits.Butthatrightis notabsolute.llltather itis qualified and m ay be lim ited orcom pletely

denied iupon a show ing of a com pelling governm ent interest that cannotbe accom m odated by


                                                   8
somemeanslessrestrictivethan sealing thecourt'srecords.'''1d.(quoting In reSearch of Up
NorthPlastics,Inc.,940F.supp.229,232 (D.M irm.1996)).
       Sllplotential prejudice to an ongoing criminalinvestigation represents a compelling
govenunentinterestthatjustifiestheclosureofjudicialrecords.''Id at*4(citing US.v.Valenti,
987 F.2d 708,714 (11th Cir.1996),cert.denied,510 U.S.907 (1993)).Here,theGovernment
argues unsealing the underlying affidavittsw ould negatively im pactthe integrity of the ongoing

investigationbyprematurely disclosingitsscopeanddirection,subjects,andpotentialwitnesses,
and could resultin thedestruction ofevidence,witnesstampering,orflight.''gDE 16 at4J.The
Courtagrees.The Goverm nent's com pelling interestis clear.The Courttinds thatunsealing the

underlying aftidavitand related documentswould severelyprejudicetheGovernment'songoing
investigation.

       A s to whether there are ûtsom e m eans less restrictive than sealing the court's records,''

Bennett,2013 W L 3821625,at*4,the G overnm entstates thatitredaction orpartialrelease of the

aflidavitisnotafeasiblealternativeasevery page (oftheseizurewanuntaffidavitlcontainsat
leastsom e inform ation thatcould com prom isethe Governm ent'sinvestigation ifitw ere released.''

(DE 16at41.Giventhedetailscontainedin theaffidavit,theCourttindsthatredaction ofnames
and other identifying inform ation would not adequately assure the G ovem m ent'sneed to protect

the integrity of an ongoing investigation.Thus,the Court finds the G overnm ent's com pelling

interestin protecting its ongoing investigation outw eighs any presum ption ofaccessM ovantm ay

haveto the seizure w arrantaftidavitsand related docum entsundertheFirstA m endm ent.1d.at*4.

                               ii.Comm on Law #ï#/l/ofAccess

       Finally,federalcoul'
                          tshavelongrecognizedarightofaccesstojudicialrecords.SeeNixon
v.WarnerComm.,lnc.,435U.S.589,597(1978);U S.v.Rosenthal,763F.2d1291,1292-93(11th


                                                   9
Cir.1995).Thisrightcanbeovercomebyashowingofésgoodcause,''whichrequirestheCourtto
tsbalance the asserted rightof access againstthe otherparty's interestin keeping the inform ation

confidentialv''Romero v.Drummond Co.,Inc.,480 F.3d 1234,1246 (11th Cir.2007).Thisisa
fact-specific analysisthatvariescase-by-case.See Bennett,2013 W L 3821625,at *6-7.Here,the

G overnm ent's interest in keeping the details of its investigation sealed is clear.B alancing M r.

Patel's individualinterests againstthe G overnm ent's,there is good eause for tinding M r.Patel's

com m on law rightofaccess to the affidavits has been overcom e.

       Thus,M ovant's M otion to U nsealSeizure W arrantA fiidavits and Related Pleadings and

RequestforExpeditedHearing (DE 6)isDENIED.
                                          IV .C onclusion

       Upon review of the m otions and being f'ully advised of the prem ises, it is hereby

O R D ER ED asfollow s:

       1. M ovant'sM otionforReturnofSeizedFundsandRequestforExpeditedHearing(DE
           51isDENIED.
           M ovant's M otion to U nseal Seizure W arrant A ffidavits and R elated Pleadings and

           RequestforExpeditedHearing(DE 61isDENIED.
       3. The denialofM ovant'smotions is withoutprejudice to hisability to file a futtlre
           am ended m otion for return or release of seized funds, or a separate civil or

           adm inistrative action,to the extentsuch reliefm ay be available to M ovant,in the event

           the G overnm ent unreasonably delays the institution of forfeiture proceedings.See

           Merchantsd:MarineBankAccounts,2019W L 3558181,at*3(finding73-day delay
           ininstitutingforfeitureproceedingsnottmreasonable);MotionforReturnofAllMonies
           Seizedfrom Account710707atAm.Exp.Bank,1991W L 183363,at*2(finding54-


                                                   10
         day delay in instituting forfeitureproceedingsnotunreasonable).ThisOrderisalso
         withoutprejudicetoM ovant'sabilityto contestany criminalforfeitureproceedingin
         the eventone isinitiated.

      DONEANDORDEREDinchambersatPalmBeachCounty,Floridathis i Ydayof  ,


Septem ber,2019.


                                             W ILLIAM M A TTH E M AN
                                             U nited StatesM agistrate Judge




                                            11
